         Case 4:17-cv-00852-KGB Document 63 Filed 07/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TYMBERLI R. TAYLOR                                                                    PLAINTIFF

v.                                 Case No. 4:17-cv-00852 KGB

DENNIS JASON MURPHY                                                                 DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal (Dkt. No. 62). The stipulation

accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, subject to fulfillment of the terms and conditions of the settlement

agreement reached by the parties at the settlement conference on July 28, 2021, held before United

States Magistrate Judge J. Thomas Ray.

       It is so ordered this 30th day of July, 2021.


                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
